Colt, J.
The policy was terminated in the lifetime of the intestate by the violation of an express condition in it which forbids the insured from personally engaging “ in working or man *431aging a steam engine as engineer, fireman, or in a similar capacity, or as a mariner, engineer or fireman upon service on any sea or inland waters.” This was a condition which the insurers had a right to make one of the terms of the contract. It was assented to by the insured, and is binding upon him unless waived expressly or by implication. The permit was a waiver of the condition only to the precise extent and in the precise form stated in it. The leave given to the intestate to act as engineer expired in August 1870, and was not renewed. Nor was any premium after the first ever paid for the increased risk attending that employment, and yet he continued to be engaged in the forbidden and hazardous business until December following.
There is no pretence of a waiver by implication such as would arise from a receipt of premium after a breach has occurred of which the company either had or ought to have had knowledge. There was never any payment of premium here except the first.
This violation of the contract of insurance worked an absolute forfeiture of the right of the insured under the policy, and one against which the St. of 1861, e. 186, affords no relief. Without considering the other points discussed, upon this ground alone

Judgment must be for the defendants.